Judgment and order as to defendant Crowell affirmed, without costs of this appeal to either party. Judgment and order as to defendant Wells reversed on the facts as against the weight of evidence and a new trial granted, as to said defendant, with costs to the appellant to abide the event. All concur, except Taylor, J., who dissents as to the reversal of the judgment and order as to defendant Wells and votes for affirmance as to him on the ground that a question of fact was presented for the jury and the determination of the jury was not against the weight of the evidence. (The judgments are for the defendants in an automobile negligence action.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.